IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-11291
                          Conference Calendar



WOODROW WHITE,

                                           Plaintiff-Appellant,

versus

CLAXTON METAL; ELIZABETH BEACH; DALLAS COUNTY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-1972-D
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Woodrow White, Texas prisoner # 00061790, filed the instant

civil rights lawsuit against a trial witness, his trial counsel,

and the judge presiding over his state-court trial for theft,

asserting that they had violated his constitutional rights.       The

district court dismissed the lawsuit as frivolous, pursuant to 28

U.S.C. § 1915.    On appeal, White argues for the first time that

the evidence was factually and legally insufficient to support

his conviction.    Because this claim was not presented to the

district court, this court will not address it.     See Shanks v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11291
                                 -2-

AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch

v. Coca-Cola, 119 F.3d 305, 319 (5th Cir. 1997).

     White briefs no argument that the district court erred in

dismissing his civil rights lawsuit, and he has thus abandoned

the sole ground for appeal.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   The appeal is therefore frivolous, and,

as such, it is DISMISSED.     See Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.